Robinson, J.,
dissenting. Since admittedly Sections 1 to 17 of the Act of April 30, 1923, entitled “An act to revise and codify the laws relating to the *472levy of taxes, and the issue of bonds by taxing subdivisions, and to establish a budget system for local expenditure,” known as the “Taft Law,” provide for tax levies, and Section Id of Article II of the Constitution exempts from the operation of the referendum “laws providing for tax levies” (italics mine), I cannot concur in the judgment of the majority of the court that the act as a whole is subject to the referendum, nor that such plain, unambiguous language warrants the strained and artificial interpretation that “laws providing for tax levies” means “laws levying a tax.”
Possibly the deletions and additions of the majority of this court improve the Constitution, but the power to amend the Constitution not being vested in the court, I am unwilling to join in a usurpation of such power.